EXHIBIT 10.12
 
THE SECURITIES REPRESENTED BY THIS DOCUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED UNLESS SUCH SALE, TRANSFER OR ASSIGNMENT IS COVERED BY
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR SATISFIES THE
REQUIREMENTS OF RULE 144 OF THE SECURITIES AND EXCHANGE COMMISSION, OR IS
EFFECTED PURSUANT TO AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
SALE, TRANSFER OR ASSIGNMENT IS EXEMPT FROM SUCH REGISTRATION.


 AMAZONICA, CORP.
 
UNSECURED CONVERTIBLE PROMISSORY NOTE
 
$300,000
 October 24, 2013

 
Amazonica, Corp., a Nevada corporation (the “Company”), for value received,
promises to pay to the order of _________________., or its permitted assigns
(“Holder”), the principal sum of three hundred thousand dollars ($300,000) plus
simple interest thereon from the date of this Note until fully-paid at the rate
of ten percent (10.0%) per annum or such lesser rate of interest as may be
required by applicable laws regulating the legal rate of interest.
 
1.           Maturity.  This Note shall mature automatically and the entire
outstanding principal amount, together with all interest accrued under this
Note, shall become due and payable on the date that is two (2) years from the
date of issuance (“Maturity Date”), unless this Note, before such date, is
converted into shares of capital stock of the Company pursuant to Section 5
hereof.
 
2.           Payment of Principal and Interest.  Interest payments shall be due
and payable quarterly in arrears on the date that is 30 days after the end of
each calendar quarter.  Payments of principal and any accrued but unpaid
interest are to be made on or before the Maturity Date. All payments are to be
made at the address of Holder set forth on the signature page of this Note or at
such other place in the United States as Holder designates to the Company in
writing. Interest under this Note shall be computed on the basis of a 360-day
year and 30 day month.
 
3.           Prepayment.


(a)           Subject to the Holder’s right to convert pursuant to Section 5,
this Note may be prepaid at any time or from time to time, in whole and not in
part, without penalty, upon 10 days advance written notice to the Holder.


(b)           Each such prepayment shall include all interest then accrued but
unpaid on this Note.


4.           Waiver of Presentment.  The Company hereby waives presentment of
this Note, protest, dishonor and notice of dishonor.
 
5.           Conversion of Note.
 
(a)           Conversion into Stock.  At the option of the Holder, at any time,
the principal amount of this Note and any accrued interest may be converted into
fully-paid and nonassessable shares of common stock at the Conversion Price (as
defined herein).  The number of such shares of common stock that Holder shall be
entitled to receive, and shall receive, upon such conversion shall be determined
by dividing the aggregate amount of principal and interest under this Note being
so converted by the Conversion Price (as defined herein).  Holder agrees to
execute and deliver the form of Notice of Conversion attached hereto.  Upon
receipt by the Company of any such Notice of Conversion, the election to convert
shall be irrevocable and the date the Notice of Conversion was executed by the
Holder shall be the “Conversion Date”.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Conversion Price.  Subject to adjustment as provided below, the
“Conversion Price” shall equal seventy five percent (75%) of the “fair market
value” of one share of the Company’s common stock.  For purposes of this Note,
“fair market value” shall mean the (i) lowest bid during the five (5) trading
days prior to the Conversion Date, if the Company common stock is listed on a
national exchange or automated quotation system, or (ii) the reasonable price
established from time to time by the Board of Directors if the Company common
stock is not so listed.
 
(c)           Stock Certificates.  Upon conversion into common stock, the
Company shall issue and deliver to Holder, or to Holder’s nominee or nominees, a
certificate or certificates representing the number of shares of common stock to
which Holder shall be entitled as a result of conversion as provided herein.
 
6.           No Rights as Stockholder.  This Note does not entitle Holder to
voting rights or any other right as a shareholder of the Company before the
conversion hereof.
 
7.           Loss, Theft or Destruction of Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft or
destruction of this Note and of indemnity or security reasonably satisfactory to
the Company, the Company shall make and deliver a new Note that shall carry the
same rights to interest (unpaid and to accrue) carried by this Note, stating
that such Note is issued in replacement of this Note, making reference to the
original date of issuance of this Note (and any successor hereto) and dated as
of such cancellation, in lieu of this Note.
 
8.           Severability.  Every provision of this Note is intended to be
severable.  If any term or provision hereof is declared by a court of competent
jurisdiction to be illegal or invalid for any reason whatsoever, such illegality
or invalidity shall not affect the balance of the terms and provisions hereof,
which terms and provisions shall remain binding and enforceable.
 
9.           Miscellaneous.
 
(a)           No Fractional Units or Scrip.  No fractional shares or scrip
representing fractional Units shall be issued upon the conversion of this
Note.  In lieu of any fractional shares to which Holder otherwise would be
entitled, the Company shall make a cash payment equal to the Conversion Price
multiplied by such fraction.
 
(b)           Issue Date.  The provisions of this Note shall be construed and
shall be given effect in all respects as if this Note had been issued and
delivered by the Company on the earlier of the date hereof or the date of
issuance of any Note for which this Note is issued in replacement.  This Note
shall be binding on any successor or assign of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Governing Law.   This Note shall constitute a contract under the
laws of the State of Nevada and for all purposes shall be construed in
accordance with and governed by the laws of the State of Nevada, without regard
to the conflicts of laws provisions thereof.
 
(d)           Compliance With Usury Laws.  The Company and Holder intend to
comply with all applicable usury laws.  In fulfilling this intention, all
agreements between the Company and Holder are expressly limited so that the
amount of interest paid or agreed to be paid to Holder for the use, forbearance,
or detention of money under this Note shall not exceed the maximum amount
permissible under applicable law.


If for any reason payment of any amount required under this Note shall be
prohibited by law, then the obligation shall be reduced to the maximum allowable
by law. If for any reason Holder receives as interest an amount that would
exceed the highest lawful rate, then the amount which would constitute excessive
interest shall be applied to the reduction of the principal of this Note and not
to the payment of interest. If any conflict arises between this provision and
any provision of any other agreement between the Company and Holder, then this
provision shall control.


(e)           Legal Representation.  Holder agrees and represents that such
party has been represented by such party's own legal counsel with regard to all
aspects of this Note, or if such party is acting without legal counsel, that
such party has had adequate opportunity and has been encouraged to seek the
advice of such party's own legal counsel prior to the execution of this
Agreement.


(f)           Jurisdiction. Any action whatsoever brought upon or relating to
this Note shall be instituted and prosecuted in the state courts located in
Orange County, California, or the federal district court therefore, and each
party waives the right to change the venue.  The parties hereto further consent
to accept service of process in any such action or proceeding by certified mail,
return receipt requested,


(g)           Restrictions.  Holder acknowledges that all shares of common stock
acquired upon the conversion of this Note shall be subject to restrictions on
resale imposed by state and federal securities laws.


(h)           Assignment.  Subject to restrictions on resale imposed by state
and federal securities laws, Holder may assign this Note or any of the rights,
interests or obligations hereunder, by operation of law or otherwise, in whole
or in part, to any person or entity so long as such assignee agrees to be bound
by the terms and conditions of the Agreement (including the representations and
warranties of the purchasers therein). Effective upon any such assignment, the
person or entity to whom such rights, interests and obligations are assigned
shall have and exercise all of Holder’s rights, interests and obligations
hereunder as if such person or entity were the original Holder of this Note.
 
(i)           Notices.  Any notice, request or other communication required or
permitted hereunder shall be given upon personal delivery, overnight courier or
upon the fifth (5th) day following mailing by registered mail (or certified
first class mail if both the addresser and addressee are located in the United
States), postage prepaid and addressed to the parties hereto as follows:
 
 
3

--------------------------------------------------------------------------------

 
 
To the Company:    
Amazonica, Corp.
187 E. Warm Springs Road, Suite B160
Las Vegas, Nevada 89119
Attention:  Michael Soursos

 
 
To Holder:
At the address set forth on the signature page hereto or to such other single
place as any single addressee designates by written notice to the other
addressee.

 
 
4

--------------------------------------------------------------------------------

 


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




IN WITNESS WHEREOF, the Company has caused this Unsecured Convertible Promissory
Note to be executed by its officer thereunto duly authorized.
 

  AMAZONICA, CORP.,     a Nevada corporation        
 
By:
        Michael Soursos      Its: Chief Executive Officer          

 
Accepted and Agreed to:
 

  “Holder”          
 
 
        Print Name               Signature               Address:              
           

 
 
5

--------------------------------------------------------------------------------

 
 
NOTICE OF CONVERSION TO STOCK
 
Amazonica, Corp.
187 E. Warm Springs Road, Suite B160
Las Vegas, Nevada 89119


This Notice is provided to inform you that the undersigned irrevocably elects to
convert the Convertible Promissory Note (the “Note”) of Amazonica, Corp., a
Nevada corporation (the “Company”), as provided in Section 5 of the Note,
effective as of the date written below.
 
The conversion price of the Note shall be determined in accordance with Section
5.  The number of shares to which the undersigned will be entitled shall be
determined by dividing (i) the principal of and accrued interest on this Note
set forth below by (ii) the conversion price.
 
Effective as of the Conversion Date, this Note is cancelled and terminated as to
the amount of the principal and interest set forth below.  The undersigned will
receive a stock certificate of Amazonica, Corp. representing the number of
shares of stock into which the Company’s Common Stock is converted.

 
Date:________________
       
Signature
   
 
 
   
Print Name



Principal amount:___________________
 
Address:
   
_____________________________________
Accrued interest:____________________
 
_____________________________________
   
_____________________________________


 
 6

--------------------------------------------------------------------------------